Citation Nr: 0632118	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for hair loss, to 
include as secondary to an undiagnosed illness.  

3.  Entitlement to service connection for night sweats, to 
include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for flu-like symptoms, 
to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to June 1991, 
including service in Southwest Asia during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the veteran's 
claims of entitlement to service connection for tension 
headaches; chronic sinusitis and a post-surgical cyst of the 
left sinus; and several disabilities (hair loss, night sweats 
and flu-like symptoms) claimed as due to undiagnosed illness.

The veteran's claim was remanded by the Board in March 2005.  

By decision dated February 2006, the RO granted service 
connection for chronic sinusitis and a post-surgical cyst of 
the left sinus.  Accordingly, those issues are no longer in 
appellate status.  

In July 2006, the veteran testified at a personal hearing in 
Washington, D.C., which was conducted by the undersigned, who 
has been designated to make the final disposition of this 
proceeding for VA.  

At the hearing, it appears that the veteran was raising the 
issues of service connection for joint pain and of an 
increased rating for fatigue as due to undiagnosed illness.  
The RO previously issued a statement of the case in March 
2003 in regard to both issues, but the veteran clearly stated 
in his substantive appeal in October 2003 that he was not 
pursuing these claims.  Thus, they are not in appellate 
status.  However, these issues are referred to the RO for any 
further appropriate consideration, to include clarification 
as to whether the veteran intends to reopen these claims.  

Additionally at the hearing, the veteran referred to "my 
appeal for my sinuses."  In that regard, it is noted that he 
was recently - in a February 2006 rating decision - granted 
service connection for his chronic sinus condition.  It is 
not clear from a review of the hearing transcript whether or 
not the veteran is in disagreement with the February 2006 RO 
rating decision, or with the subsequent RO rating decision of 
April 2006, which confirmed and continued the rating 
assignment of the chronic sinusitis.  (He has one year from 
the date of mailing of the notice of the RO's rating decision 
in which to file a notice of disagreement.)  Thus, the sinus 
issue is referred to the RO for further appropriate 
consideration, to include any clarification of the veteran's 
intent with regard to the matter.  

The veteran's claim of service connection for tension 
headaches, to include as secondary to sinusitis, is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence does not show that the veteran's 
alopecia began during his period of active service.  

3.  The veteran's hair loss has been attributed by a 
physician to the known clinical diagnosis of androgenetic 
alopecia.  

4.  The veteran's night sweats are not attributable to a 
known clinical diagnosis; however, they do not rise to a 
degree of 10 percent or more under the Schedule for Rating 
Disabilities and particularly the rating codes for mental 
disorders and sleep apnea syndromes.  

5.  The veteran's flu-like symptoms in service were 
attributable to clinical diagnoses such as a cold, the flu, 
and sinusitis.  

6.  The veteran's current flu-like symptoms do not rise to a 
degree of 10 percent or more under the Schedule for Rating 
Disabilities; when the veteran has been seen by medical staff 
for his flu-like symptoms, they have been attributed to a 
known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  Service connection for hair loss, to include as a result 
from an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.317 (2006).  

2.  Service connection for night sweats, to include as a 
result from an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317, 4.104 (Diagnostic Code 6847), 
4.130 (2006).  

3.  Service connection for flu-like symptoms, to include as a 
result from an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A.  Duty to Notify

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in March 2005 (after the initial 
adjudication of the veteran's claims), the veteran was not 
prejudiced by the timing of the notices contained in the 
March 2005 letter.  Following that letter, the development of 
the claim continued, and, in February 2006, the claims were 
reviewed and the veteran was sent a supplemental statement of 
the case.  As a result, the veteran was provided the required 
notices and he was afforded an opportunity to respond after 
he was fully informed of the evidence needed to substantiate 
the claims.  Furthermore, the veteran has not contended that 
he was prejudiced by the timing of the notices contained in 
the March 2005 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 
1328 
(Fed. Cir. 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its March 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of service connection for hair loss, night sweats, 
and flu-like symptoms, all to include as due to an 
undiagnosed illness.  The letter described the information 
and evidence that the VA would seek to provide including 
relevant records held by any federal agency.  Such records 
would include medical records from the military, and VA 
hospitals, and private treatment records if the veteran 
completed a release form.  The RO also explained what 
information and evidence the veteran was expected to supply.  
Specifically, the letter instructed the veteran to complete a 
release form to allow the RO to obtain private medical 
records, and to tell the RO about where and when he was 
treated at the VA.  Regarding the fourth element, the letter 
informed the veteran to submit any evidence in his possession 
that pertained to his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection in the March 
2005 letter.  Regarding the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, the RO did not specifically provide the 
veteran of the type of evidence necessary to prove these 
latter two elements.  However, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

B.  Duty to Assist

The duty to assist the veteran has been satisfied in this 
case.  Relevant to such duty, VA has also made reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
The veteran was afforded the opportunity to testify at a 
personal hearing before the undersigned in July 2006.  The RO 
has obtained the veteran's service medical records and all 
relevant VA and private (including those records from Olmsted 
Medical Center) medical records.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in March 2002, specifically to evaluate the 
nature and etiology of the disabilities at issue.  The VA has 
also assisted the veteran throughout the course of this 
appeal by providing him with a statement of the case and 
supplemental statement of the case, which informed him of the 
laws and regulations relevant to the claims.  Accordingly, 
the Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claims.  

II.  Background

Service medical records show that at induction in April 1989, 
there was no indication that the veteran was suffering from 
headaches, hair loss, night sweats, or flu-like symptoms.  
The veteran suffered from heat exposure while marching to the 
obstacle course on May 30, 1989, and was hospitalized for 
said heat exposure.  

A search was made for the veteran's service medical records 
in December 2002.  The National Personnel Records Center 
responded that the medical record was not on file at Code 13.  
Another search for the veteran's service medical records was 
made in February 2003.  The response received was that the 
"DPRIS" was negative for images of the veteran.  

The veteran submitted copies of service medical records in 
December 2004.  A record from October 1989 shows that the 
veteran had a head cold for two weeks.  He had difficulty 
breathing, head congestion, sore chest, and shortness of 
breath.  He was diagnosed with sinus congestion and a head 
cold.  In December 1989, the veteran was seen complaining of 
a sinus headache, coughing, congestion, and dizziness.  
Assessment was rule out upper respiratory infection.  The 
veteran was seen in January 1990 after complaining that he 
felt as if a truck had hit him.  He was vomiting.  Assessment 
was flu.  He was seen in July 1989 for cold symptoms.  He was 
complaining of coughing and congestion for a week.  
Assessment was cold symptoms.  He was seen in August 1990 for 
a sinus headache.  Assessment was resolving 
sinusitis/pharyngitis.  The veteran was provided with a 
vaccine in June 1991.  

At the veteran's May 1994 Persian Gulf War examination, he 
reported recent rather rapid hair loss.  He reported 
headaches of increased frequency since February 1994, now 1-2 
times per week for 1 hour.  

The veteran underwent a VA radiation examination in March 
2002.  There was no cough, shortness of breath, wheezing, 
chest pain, nausea or vomiting.  The veteran had marked 
baldness.  He stated that the baldness began after he came 
back from the Gulf War.  Assessment was radiation exposure in 
the Gulf War from depleted uranium ammunition; no apparent 
sequelae from radiation exposure; and, baldness, onset after 
military service.  

The veteran underwent a VA dermatological examination in 
March 2002.  He reported a history of rapid hair loss and 
hair thinning.  He reported that hair loss started in the 
summer of 1999 [sic], with rapid onset of diffuse hair loss, 
most prominently over the crown, but with some thinning over 
the lateral and posterior aspects of the scalp as well.  He 
stated that over a period of 18 months, he went from a thick 
head of hair to a completely bald scalp.  He described normal 
hair growth elsewhere over the body.  He also described being 
exposed to depleted uranium ammunition.  The examiner's 
impression was androgenetic alopecia involving the scalp with 
the veteran's report of a very rapid onset and progression of 
the androgenetic alopecia during [sic] his period of active 
military service.  

The veteran underwent a VA Gulf War examination in March 
2002.  Regarding hair loss, the veteran stated that his hair 
was totally depleted from the scalp after leaving the Gulf 
War.  Regarding night sweats, the veteran stated that he 
might wake up with drenching of the pillow one or two times 
per month.  Regarding a flu-like illness, the veteran 
described aches and discomfort throughout his body.  
Examination showed marked baldness with no hair left on the 
scalp.  Neurologic examination showed intact sensation.  
Muscle strength was normal.  The assessments included night 
sweats of uncertain etiology, and achiness of uncertain 
etiology.
  
In his October 2003 substantive appeal, the veteran stated 
that rapid hair loss was first noticed while he was stationed 
in Iraq in May 1991 and continued through the summer of 1991.  
He stated that he was totally bald on the top 50 percent of 
his head by December 1991 when he was 22 years old.  He 
stated that this type of rapid, nearly total hair loss was 
not typical of male patterned baldness.  He opined that this 
was due to wearing his helmet in high heat conditions, poor 
sanitary conditions, and nearly constant exposure to depleted 
uranium onboard the vehicle as well as dust from depleted 
uranium.  

The veteran submitted a number of Internet articles in 
January 2005 that discussed Gulf War syndrome.  

Private treatment records were submitted from the Olmstead 
Medical Center from 2004 to 2005.  They show that the veteran 
was seen in March 2004 for characteristic symptomatology of a 
cold, cough, and congestion of the chest.  Diagnosis was 
acute sinusitis.  The veteran was seen in November 2004 for a  
sore throat.  Assessment was pharyngitis.  The veteran was 
seen in February 2005 for evaluation of his cough.  
Assessment was cough.  The veteran stated that he had been 
coughing for the past 6 to 7 weeks, and what he thought was 
some sort of fevers or chills.  He stated that he flew a lot 
since he was a Federal Air Marshall, so felt like maybe he 
picked something up, like walking pneumonia.  He was 
prescribed antibiotics and requested to call or follow up if 
there was no improvement in a short period of time.  

The veteran underwent a VA examination in April 2006 for his 
nose.  No findings were made regarding the veteran's hair 
loss, night sweats, or flu-like symptoms.  

At the veteran's July 2006 personal hearing, he testified 
that his hair was coming out in clumps in June 1991.  
Regarding night sweats, the veteran stated that they first 
occurred was when he first got out of the military.  He 
stated that he was not treated for them, and nobody had 
attributed them to anything.  Regarding flu-like symptoms, 
the veteran described muscle aches and joint aches.  He 
stated that he was not receiving treatment for his flu-like 
symptoms.  He stated that he had not seen Dr. E. for three 
years, and exclusively saw Dr. G. (page 13).  

III.  Laws and Regulations

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2006).

With respect to that aspect of the veteran's claims 
concerning an undiagnosed illness, VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006.  See 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 
(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and
(ii)	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1) (2006).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3) (2006).  

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317 (a)(4) (2006).  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (2) signs or 
symptoms involving skin ... (9) sleep disturbances.  38 C.F.R. 
§ 3.317(b) (2006).  

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2006).  

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (2006).

Among other things, a "qualifying chronic disability" 
includes (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2006).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

IV.  Analysis

A.  Hair Loss

The Board will initially consider the veteran's claim on a 
direct basis.  Although the veteran claims that he began 
losing his hair in service, the service medical records do 
not support the veteran's contention.  The Board notes that 
the first post-service evidence of hair loss (or any 
complaint of hair loss) was not until a May 1994 VA 
examination (almost three years after service), at which time 
the veteran reported recent, rather rapid, hair loss.  He did 
not state that his hair loss was due to service.  

Although the service medical records were initially 
incomplete, the Board notes that the veteran submitted copies 
of service medical records that he had obtained from the 
National Personnel Records Center in December 2004.  These 
records did not refer to hair loss.  Furthermore, the veteran 
has not contended that there are medical records (or any 
other contemporaneous records from service) which would 
support his contention that his hair loss began in service.  

Although the veteran is certainly competent to testify that 
his hair began to fall out in service, he is not competent to 
provide evidence that requires medical knowledge, such as 
providing a diagnosis of alopecia, or linking it to service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The fact that 
the service medical records do not show hair loss weighs 
against the veteran's claim.  While the veteran has testified 
that he developed hair loss in service, the service medical 
records do not support his contention.  Furthermore, at the 
veteran's May 1994 VA examination, he reported recent rather 
rapid hair loss, but did not indicate that "rapid" referred 
to a period almost three years prior, when the veteran left 
service.  Furthermore, the veteran stated at his March 2002 
VA dermatological examination that he noted a rapid onset of 
diffuse hair loss in the summer of "1999."  He did not 
mention that his hair loss began in service at that time, 
although in the assessment the examiner indicated that there 
was progression of alopecia during military service per the 
veteran's report.  Another VA examiner diagnosed baldness 
with an onset after military service.  In the Board's 
judgment, the totality of the medical evidence does not show 
that the veteran's diagnosed alopecia had its onset in 
service.  

When the veteran's claim is considered as due to an 
undiagnosed illness, the Board notes that the veteran's 
current hair loss has been attributed to a known diagnosis, 
i.e., androgenetic alopecia.  Such was found at the 
aforementioned VA dermatological examination in March 2002.  
"Androgenetic alopecia" is a progressive, diffuse, 
symmetric loss of scalp hair, in men beginning in the 
twenties or early thirties with hair loss from the vertex and 
the frontoparietal regions and ultimately leaving only a 
sparse peripheral rim of scalp hair (male pattern alopecia or 
male pattern baldness).  See Dorland's Illustrated Medical 
Dictionary (Dorland's) 50 (28th ed., 1994).  Thus, 
considering that the veteran's complaints of hair loss have 
been attributed to a known clinical diagnosis, his claim must 
also be denied when it is considered as due to an undiagnosed 
illness.  See 38 C.F.R. § 3.317.  (The Board finds that an 
additional reason that service connection may not be granted 
for androgenetic alopecia, or male pattern baldness, is that 
in this case there has been no showing that such condition is 
a disability for which compensation is payable.)

As the preponderance of the evidence is against the veteran's 
claim for service connection for hair loss, to include as 
secondary to an undiagnosed illness, the benefit-of-the-doubt 
rule does not apply, and the veteran's claim must be denied.  
38 U.S.C.A §5107 (West 2002).  

B.  Night Sweats

The veteran does not claim that his night sweats began in 
service.  He claims that they first occurred when he left 
service.  Thus, service connection on a direct basis is not 
appropriate.  Rather, the Board's analysis will focus on 
whether the veteran's night sweats are due to an undiagnosed 
illness.  

The veteran was diagnosed with night sweats at his March 2002 
VA Gulf War examination.  The night sweats have not been 
attributed to a known clinical diagnosis pursuant to 
38 C.F.R. § 3.317(a)(1)(ii).  In fact, at the March 2002 
examination, the examiner specifically stated that the 
veteran's night sweats were of an uncertain etiology.  
However, since the night sweats did not manifest themselves 
during the veteran's active military service pursuant to 
38 C.F.R. § 3.317(a)(1)(i), in order for service connection 
to be granted, the night sweats must have manifested 
themselves to a degree of 10 percent or more pursuant to 
38 C.F.R. § 3.317(a)(1)(ii).  

Regarding the severity of the veteran's night sweats, it is 
difficult to find an applicable rating code under the 
Schedule for Rating Disabilities to rate them.  The two 
places where they could most appropriately be rated would 
seem to be the general rating formula for mental disorders 
under 38 C.F.R. § 4.130 and Diagnostic Code 6847 for sleep 
apnea.  For the night sweats to be rated 10 percent disabling 
under the general rating formula for mental disorders, the 
evidence would have to show occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress.  A 10 percent 
rating would also be applicable if symptoms are controlled by 
continuous medication.  For the veteran's night sweats to be 
rated disabling for sleep apnea syndromes under Diagnostic 
Code 6847, the evidence would have to show persistent day-
time hypersomnolence.  

However, no medical findings of the veteran's night sweats 
were made at his April 2006 VA examination, or by the 
Olmstead Medical Center in records from 2004 to 2005.  
Neither were findings of night sweats made at the veteran's 
May 1994 Persian Gulf War examination.  Although the veteran 
reported night sweats at his March 2002 VA examination, he 
stated that he might wake up with drenching of his pillow one 
or two times per month.  These findings from 2002 simply do 
not constitute findings showing that the veteran has a 
qualifying chronic disability that has manifested itself to a 
degree of 10 percent or more pursuant to 38 C.F.R. 
§ 3.317(a)(1).  Thus, the veteran's claim must be denied.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for night sweats, to include as 
secondary to an undiagnosed illness, the benefit-of-the-doubt 
rule does not apply, and the veteran's claim must be denied.  
38 U.S.C.A §5107 (West 2002).

C.  Flu-like Symptoms

When the veteran's claim is considered on a direct basis, it 
must be denied.  Although the veteran was seen for flu-like 
symptoms in service (July 1989, December 1989, January 1990), 
the illnesses that he was diagnosed with (upper respiratory 
infection, flu, cold) were transient - and not chronic - in 
nature, and they resolved during service.  Thus, service 
connection cannot be granted.  

When the veteran's claim is considered as secondary to an 
undiagnosed illness, it must also be denied.  Although the 
veteran was seen for flu-like symptoms in service, he was 
always diagnosed with an illness that caused the 
disabilities.  Thus, service connection is not appropriate 
under the first possible criterion of 38 C.F.R. 
§ 3.317(a)(1)(i).  In the alternative, service connection 
could be appropriate if the veteran's flu-like symptoms 
manifested themselves to a degree of 10 percent or more (the 
second possible criterion of 38 C.F.R. § 3.317(a)(1)(ii)).  
It is true that the veteran was diagnosed with achiness of 
uncertain etiology at his March 2002 VA Gulf War examination.  
However, even if it is accepted that this constitutes flu-
like symptoms from an uncertain etiology, the evidence does 
not show that the veteran's flu-like symptoms have manifested 
themselves to a degree of 10 percent or more.  When the 
veteran was seen at his March 2002 radiation examination, 
there was no cough, shortness of breath, wheezing, chest 
pain, nausea, or vomiting.  Furthermore, at his July 2006 
personal hearing, the veteran specifically testified that he 
was not receiving treatment for his flu-like symptoms.  

Although private treatment records from the Olmstead Medical 
Center from 2004 to 2005 show that the veteran was seen for 
flu-like symptoms, they also show that the veteran was 
diagnosed with a clinical diagnosis on two of those three 
occasions.  When he was seen in March 2004, the diagnosis was 
acute sinusitis (service connection for chronic sinusitis has 
already been established, as noted in the introduction), and 
when he was seen in November 2004, the assessment was 
pharyngitis.  In February 2005, the veteran was assessed with 
cough, but the evidence does not show that he was thereafter 
seen for persistent cough symptoms.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for flu-like symptoms, to 
include as secondary to an undiagnosed illness, the benefit-
of-the-doubt rule does not apply, and the veteran's claim 
must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for hair loss, to include 
as due to a undiagnosed illness, is denied.

Entitlement to service connection for night sweats, to 
include as due to a undiagnosed illness, is denied.

Entitlement to service connection for flu-like symptoms, to 
include as due to a undiagnosed illness, is denied.


REMAND

Regarding the claim of service connection for tension 
headaches, the veteran claims direct service connection, but 
he also claims that his headaches are secondary to the 
sinusitis condition for which service connection was recently 
established.  There is an operative report (sinus surgery), 
dated in January 2002, in which Dr. E. opines that the 
veteran's headaches are presumably secondary to his left 
maxillary sinusitis.  However, subsequently at a VA 
examination in March 2002, the diagnoses included tension 
headaches, without a clear opinion regarding the etiology of 
the headaches. 

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  The veteran 
should be afforded a VA examination to clarify the nature and 
etiology of any headaches.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any headaches.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  In particular, the examiner 
should render an opinion with regard to 
the following questions:  (a) does the 
veteran have a chronic headache 
condition?, and if so (b) is it at least 
as likely as not (a 50 percent or higher 
degree of probability) that any diagnosed 
headache disability is the result of the 
veteran's service-connected sinusitis, or  
is otherwise etiologically related to the 
veteran's period of service from May 1979 
to June 1991?  Rationale for the opinions 
expressed should be provided.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for tension headaches, 
to include as secondary to service-
connected sinusitis.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


